Citation Nr: 1746737	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral foot arthritis, including secondary to her bilateral pes planus, right foot bunionectomy, bilateral metatarsalgia associated with left foot bunion, or left foot bunion. 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from November 1983 to May 1984 and November 1985 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2017 remand, the Board found that opinions provided in January 2016 and September 2016 were inadequate.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to the Board's April 2017 remand, the Veteran was provided a VA examination in May 2017.  The examiner reviewed the record and examined the Veteran, and then stated that without x-rays of her feet, he did not feel comfortable providing an opinion, but would readily do so if x-ray records were provided.  The VA examiner identified what was needed for him to provide an opinion.  On remand, the Veteran should be afforded x-rays of her feet, and then the examiner should provide an addendum opinion to the May 2017 report.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have x-rays taken of both of her feet.  

2. Then, after the x-rays have been completed, provide the Veteran's claims file, to include the radiological report from the x-rays, to the examiner who provided the May 2017 VA examination so that an addendum opinion can be provided.  If that examiner is not available, provide the Veteran's claims file to another qualified clinician.  An examination of the Veteran is only necessary if deemed so by the clinician.  

The entire claims file and copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a.  January 2007 finding showing midfoot arthritic changes;

b. The April 2009 VA examination noting a lack of bilateral foot arthritis; 

c. The February 2014 VA examination noting degenerative or traumatic arthritis in both feet.

The examiner must provide opinions as to the following:

a. Determine whether the Veteran has a diagnosis of arthritis or another distinct bilateral foot condition. 

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability began during either of her periods of active service (November 1983 to May 1984 and from November 1985 to June 2009) or, for arthritis, within one year after discharge from active service. 

c. Whether it is at least as likely as not the Veteran's bilateral foot condition was proximately due to or the result of the Veteran's service-connected bilateral pes planus, right foot bunionectomy, bilateral metatarsalgia associated with left foot bunion, or left foot bunion. 

d.  Whether it is at least as likely as not that the Veteran's bilateral foot condition was aggravated beyond its natural progression by her service-connected bilateral pes planus, right foot bunionectomy, bilateral metatarsalgia associated with left foot bunion, or left foot bunion.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



